DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed August 23, 2021.  Applicant has added claims 62-66.  Currently, claims 21-31, 37-57, 59-66 are pending.   The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendments

The 103 rejections of claims 21-31, 37-57, 59-61 are maintained.  

Response to Arguments

Applicant’s arguments submitted on 8/23/21 have been considered but are not persuasive.  Applicant argues on p. 10-11 argues that the PTAB agreed with applicant about the meaning of the term of ‘energy response attribute”.  Applicant has not aggressed examiner’s response in the previous office action.   The Board maintained the 103 rejection applicant’s claims even if it is considered a new grounds for rejection and applicant has not amended the claims.   So examiner is confused on why the claims would now be allowable based on the board’s decision.   Moreover, applicant’s arguments on p. 10-11 appear to conflict with the PTAB decision.  The 1/15/20 board decision on p. 5 recites "We find that Appellant’s definition of “energy response attributes” is the broadest reasonable interpretation of that term, as would be understood in light of the Specification, and we adopt it here. Appellant’s argument with respect to Drees is that Drees describes energy consumption of a building, but not an energy response attribute as required by claim 21. Appeal Br. 21. We are not persuaded by Appellant’s argument."  The board decision on 1/15/20 applied a 103 rejection to applicant’s claims.   Moreover, in the decision on reconsideration on 5/26/20 on p. 4, the board states “Appellant argues that the term “energy response attribute” as recited in the claim was misconstrued by the Examiner. We disagree. The Decision addresses the proper interpretation of this term and agreed with Examiner’s interpretation that an energy response to a change in an HVAC setpoint meets the limitation of an energy response attribute. Dec. 5-6. The Decision cited paragraphs 38 and 40 of Drees to support this conclusion; the Decision also referred to rejected dependent claim 29. Id. The Examiner also cited paragraphs 38 and 40, inter alia, of Drees as meeting the “energy response attribute.” Final Act. 14 (in discussing claim 29). Accordingly, we find no difference in the way the term “energy response attribute” was construed by the Examiner and in the Decision. Because Appellant had challenged the Examiner’s interpretation of this term (Appeal Br. 15-17), the Decision responded by explaining how the term should be construed in light of the Specification, but we did not interpret the term any differently than did the Examiner.”   Applicant has not responded to these arguments but rather again argues why Drees does not teach claim 21.   Therefore, examiner’s response is the same.   Applicant argues on p. 11 that Brickfield does not teach aggregating the attributes to form a synthetic resource for deployment to a grid market.  Applicant is missing the application of the Crabtree reference which is used to show aggregation including attributes from plural facilities and representing a synthetic resource.  Examiner reminds applicant’s that applicant’s claims are the same claims where the examiner was affirmed (see p. 1 of the 1/15/20 board decision which says “We AFFIRM”).   Therefore, the 103 rejection from the 1/15/20  board decision, the 5/16/20 reconsideration decision, and the 2/23/21 non-final rejection are maintained.  

Objection to Specification

The amendment filed on 8/23/21 to the specification is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  “Thus, as used herein and in the appended claims, deployment of a resource to a market comprises at least one of satisfying or offering to satisfy a need for that resource in that market. Since a market necessarily involves buy/selling/bartering/trading, etc., the satisfying or offering to satisfy the resource need in that market will be for some sort of compensation.”
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 62-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no support in the specification or drawings for the limitations of: offer to satisfy a need for energy/energy supply capacity/spinning reserve energy/ frequency regulation/load balancing market in said market in return for compensation.   For purposes of compact prosecution, this is being interpreted as at least one market is an energy or energy supply capacity or spinning reserve energy or frequency regulation or load balancing market  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 21-31, 37-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Drees et al. (US 2011/0047418 A1) (hereinafter Drees) in view of Brickfield et al. (US 2008/0177423 A1) (hereinafter Brickfield) in view of Crabtree et al. (US 2010/0217550 A1) (hereinafter Crabtree).

Claims 21, 37 and 48:
Drees, as shown, discloses the following limitations of claims 21, 37 and 48:
A method (and corresponding system and computer readable medium) of managing energy consumption in a portfolio of facilities (see para [0027], [0057], [0091]), each facility having at least one controllable energy-consuming component and at least one energy response attribute (see para [0007], [0025]-[0029], [0091]), 
the method comprising the steps of: unbundling energy response  attributes from each of the facilities (see para [0057], "In addition, the GUI elements may summarize relative energy use and intensity across different buildings (real or modeled), different campuses, or the like." where summary of energy usage can be considered unbundled attributes and see para [0091]); 
rebundling the unbundled attributes into aggregations (see para [0057], " Other GUI elements or reports may be generated and shown based on available data that allow facility managers to assess performance across a group of buildings from one screen. The user interface or report (or underlying data engine) may be configured to aggregate and categorize faults by building, building type, equipment type, fault type, times of occurrence, frequency of occurrence, severity, and the like. The GUI elements may include charts or histograms that allow the user to visually analyze the magnitude of occurrence of specific faults or equipment for a building, time frame, or other grouping." where para [0003], [0095] shows faults are related to energy consumption and because the subsystems are bundled together, they are necessarily unbundled from the building and then rebundled in a different grouping to control their performance and see para [0076], [0091]-[0092]); and 
controlling the components of each building to support deployment of each resource in at least one market (see para [0059]-[0069], [0091]-[0095]); 
wherein at least one of said unbundling and rebundling steps are optimized with respect to at least one objective (see para [0029], [0061]).
Although Drees shows bundling attributes into aggregation, it may not be explicit that it is an energy response attribute that are aggregated.  In analogous art, Brickfield discloses that energy attributes are aggregated (see para [0102]-[0104], [0115], [0119]-[0121] and see para [0102], [0217], [0227]-[0228], showing controlling multiple devices  and see para [0109], [0217], showing control over multiple building and see para [0105], showing AI and neural networks for leveraging response attributes differently depending on demands.  Examiner notes that at least the paragraphs of Brickfield further support unbundling and rebundling steps are optimized with respect to at least one objective).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Drees with Brickfield because using such attributes in energy consumption decisions provides an opportunity to maximize energy curtailment for buildings and optimize resources and efficiency (see Brickfield, para [0009]-[0013]).
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for automatic energy management and energy consumption reduction, especially in commercial and multi-building systems as taught by Brickfield in the system for using rule-based fault detection in a building management system of Drees, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Brickfield and Drees, however, do not specifically disclose said aggregation including attributes from plural facilities and representing a synthetic resource.  In analogous art, Crabtree discloses the following limitations:
with at least one said aggregation including attributes from plural facilities and representing a synthetic resource (see para [0078], showing that neighborhood or campus can consist of iNodes and the nodes can be managed together and see para [0073], showing settings of control elements of child nodes such as switches and collects all of this data and aggregates the child node data which can be considered equivalent to a synthetic resource, based on applicant's definition of synthetic resource in the specification and see para [0063], [0088], [0094], [0108], [0115]-[0117]);
predicting energy consumptive behavior of said synthetic resource in response to possible future stimuli and based on said attributes included in said synthetic resource (see para [0091], "Essentially any statistics that can be calculated based on data available about users, their loads and available energy resources, their behaviors (for instance, one might be able to infer that a user is at home based on dynamic behavior of power usage, and use this to predict how responses might differ from those of a user away from home; in fact, preferences can be stated according to away or at home profiles, which can be inferred or directly declared as is done with home security systems when a user clicks "Away" to tell the system he is leaving the house), the consistency of their responses, their demographics, and so forth." and see para [0088], "if a user has volunteered to make several resistive loads such as water heaters and resistive space heaters available for reduction on demand, expected response may be calculated by estimating the probability that said loads are actually active at the time of a request, based on previous history of the activation times for said loads. Alternatively, said resistive loads might always be on, yet an end user might occasionally override response actions locally, and statistics server 1030 may estimate likely load reduction by estimating the probability that an end user will override a demand reduction signal based on previous override history. In both of these examples, and indeed in any statistical calculation made by statistics server 1030, previous history data can be for the user concerning whom a statistics is being calculated, or it can optionally be historical data from a plurality of users who are judged by statistics server 1030 to have similar characteristics.").  Examiner further notes that claim 37 specifies this is achieved via a software based predictor and examiner notes that para [0091] shows that software executes on a processor to carry out the functions such as the predictive response of para [0091].
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Crabtree with Brickfield and Drees because integrating aggregation data from a plural facilities and representing a synthetic resource would enable better allocation of resources and thus lead to optimization of transmission and distribution of the grid system and improve management of such markets (see Crabtree, para [0027]).
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for electric grid utilization and optimization as taught by Crabtree in the Drees and Brickfield combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 22, 38 and 49:
Further, Drees discloses the following limitations:
wherein said synthetic resources includes multiple different attributes (see para [0057], [0061], [0074])
In addition, Crabtree discloses this limitation at at least para [0073], showing a plurality of signals which are tied to attributes.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for electric grid utilization and optimization as taught by Crabtree in the Drees and Brickfield combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 23, 39 and 50:
Further, Drees discloses the following limitations:
wherein the said at least one market is one of energy, capacity, spinning reserve, frequency regulation, and load balancing (see para [0041], [0061], [0064]-[0065], [0069])

Claim 24:
Further, Drees discloses the following limitations:
wherein the at least one market comprises an internal market among electric system participants (see para [0091], where a campus can be considered participants of an internal market )

Claim 25:
Further, Drees discloses the following limitations:
wherein at least one of the unbundling and rebundling steps utilizes decision analysis (see para [0038]-[0039], [0091])

Claim 26:
Further, Drees discloses the following limitations:
wherein at least one of the unbundling and rebundling steps utilizes computer models of said facilities (see para [0053], [0057], [0066], [0074])

Claims 27, 40 and 51:
Further, Drees discloses the following limitations:
wherein optimizing at least one of said unbundling and rebundling steps comprises selecting which of the markets in which to deploy said synthetic resource and further selecting when said synthetic resource is deployed (see para [0061]-[0064]).

Claims 28, 41 and 52:
Further, Drees discloses the following limitations:
wherein at least one of said unbundling and rebundling is optimized over multiple time horizons (see para [0057])

Claims 29, 42 and 53:
Further, Drees discloses the following limitations:
wherein at least one of said attributes comprises an electric power response of an HVAC system or component thereof to a change of at least one of: an HVAC system setpoint, HVAC system controller setting, or electric power supply frequency (see para [0038]-[0040], [0091], [0097]).

Claims 30, 43 and 54:
Further, Drees discloses the following limitations:
wherein said HVAC system setpoint is one of chilled water supply, supply air temperature, duct static pressure, or hot water supply (see para [0038]-[0040], especially para [0040], " For example, the integrated control layer 116 may be configured to assure that a demand response-driven upward adjustment to the setpoint for chilled water temperature (or another component that directly or indirectly affects temperature) does not result in an increase in fan energy (or other energy used to cool a space) that would result in greater total building energy use than was saved at the chiller. The integrated control layer 116 may also be configured to provide feedback to the demand response layer 112 so that the demand response layer 112 may check that constraints (e.g., temperature, lighting levels, etc.) are properly maintained even while demanded load shedding is in progress. The constraints may also include setpoint or sensed boundaries relating to safety, equipment operating limits and performance, comfort, fire codes, electrical codes, energy codes, and the like." showing that the setpoint can be chilled water supply)

Claims 31 and 44-45:
Further, Drees discloses the following limitations:
wherein said unbundling and rebundling steps comprise determining optimal aggregations for set of advocate facilities, wherein the set of advocate facilities is a subset of said portfolio (see para [0076]-[0078], where building subsystems can be considered subset of campus and see para [0091]-[0092], showing hierarchical relationships which shows subsets), and 
said controlling step comprises controlling components in all of the facilities of said portfolio in accordance with a control plan determined for said subset (see para [0076]-[0078]).
wherein said controller controls the components of all of the facilities in said portfolio according to a control plan optimized with respect to a representative subset of said facilities in said portfolio (see para [0076]-[0078], [0091]-[0092])
wherein each member of said subset is selected based on similarities of physical features to plural facilities that are in said portfolio but not included in said subset (see para [0091]-[0092], where hierarchical relationship shows similarities and subsets)

Claim 46:
Further, Drees discloses the following limitations:
wherein said controller simultaneously optimizes deployment of plural aggregations each with respect to a different grid market (see para [0033], [0038], [0061], [0063])

Claim 47:
Further, Drees discloses the following limitations:
wherein said objective is selected from the group of: increased revenue, reduced capital expense, reduced operating expense, energy efficiency, peak demand reduction, financial risk management, and reliability (see para [0067]-[0068], [0076], [0091])

Claims 55-57:
Further, Drees discloses the following limitations:
wherein said controlling step comprises generating for each of said facilities a set of control signals for controlling operation of said energy consuming components, and providing said sets of control signals to respective facilities (see para [0068], "All of the aforementioned processing activities or inputs may be used by the smart building manager 106 (and more particularly, a demand response layer 112 thereof) to limit, cap, profit-from, or otherwise manage the building or campus's energy spend." where a campus shows multiple buildings and also at para [0068], "The smart building manager 106 may accordingly adjust or select a control strategy to reduce ventilation levels provided to unoccupied areas, reduce server load, raise a cooling setpoint throughout the building, reserve stored power for use during the expensive period of time, dim lights in occupied areas, turn off lights in unoccupied areas, and the like." shows controlling energy consumption components)

Claims 59-61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Drees, Brickfield and Crabtree, as applied above, and further in view of Gopal et al. (US 2008/0046387 A1) (hereinafter Gopal).

Claims 59-61:
Drees, Brickfield and Crabtree do not specifically disclose each control signal set controlling operation of said components over a respective control period shorter than said planning period.  In analogous art, Gopal discloses the following limitations:
predicting energy consumptive behavior over a planning period of time, said controlling step comprises providing a sequence of said control signal sets for controlling operation of said components over said planning period (see para [0014], "A local area network is used to connect the various switches of the power circuit, remote controlled energy devices, and measurement devices to a control processor that provides near real time decisions. To make the invention practical and usable such decisions based on optimization criteria, historical information, current status of the various devices, estimates for future needs, and environmental conditions are made in an efficient and cost effective fashion. This requires an automated approach that can preserve the system state variable values estimated during a long term planning phase and their subsequent near future revisions based on the actual measurement data collected from the devices and external information sources. These estimated state variables provide a bounded region within which a near real time decision process can actually set the optimal energy storage, selling, and purchase values. This innovative hierarchical partitioning of the control method into three phases (long term planning, short term updates, and near real time decision making) makes it feasible to use a general purpose data processing computer for this invention." and see para [0100], [0105]-[0106]), and 
each control signal set controlling operation of said components over a respective control period shorter than said planning period (see para [0014], [0033], where real time decision making are for optimization goals and energy control where it would be obvious to one of ordinary skill in the art the energy control could be the energy control shown in the Drees, Brickfield and Crabtree combination and where real time is a shorter time period than the long term planning period.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Gopal with Brickfield, Drees and Crabtree because controlling energy at a shorter time period than the planning period can enable more optimization of energy consumption by following optimal decisions that can be related to financial gains (see Gopal, para [0009]-[0013]).  
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for policy based control of local electrical energy generation as taught by Gopal in the Brickfield, Drees and Crabtree combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 62-66 are rejected under 35 U.S.C. 103(a) as being unpatentable over Drees, Brickfield and Crabtree, as applied above, and further in view of Boucher et al. (US 2005/0234600 A1) (hereinafter Boucher)

Claims 62-66:
Drees, Brickfield and Crabtree do not specifically disclose each control signal set controlling operation of said controlling step comprises controlling said components of each building to satisfy or offer to satisfy a need for energy in said market in return for compensation.  In analogous art, Boucher discloses the following limitations:
wherein the said at least one market is an energy market and said controlling step comprises controlling said components of each building to satisfy or offer to satisfy a need for energy in said market in return for compensation (see para [0049],"Portfolio optimization enables mapping of sophisticated buildings to sophisticated (not necessarily high margin or high revenue) uses in order to maximize portfolio revenue. For example, the most versatile buildings may provide spinning reserve services while also providing "portfolio reserves" to backup multiple other portfolio services being sold off of other buildings. Building sophistication or versatility may be defined in terms of 1) communications speed and reliability; 2) RT/ST intra-day flexibility; 3) building thermal inertia or recovery ability; 4) thermal storage; and 5) building engineer preferences. Such criteria may be satisfied through staged optimization. First, optimally shift each building's thermal load independently to accommodate hourly prices, day ahead (DAH), while respecting demand features of energy supplier contract and utility delivery tariff. Second, modify DAH for LT commitments & associated reserves. Third, modify DAH to anticipate ST products & associated reserves (involving product bids to ISO, anticipating awards or not resulting from such bids, and anticipating a fallback ST load-shifting strategy in the event that a bid is not successful). Fourth, modify DAH for 3-hour ahead events and price changes. This model eventually anticipates and takes advantage of others' independent, non-portfolio building actions." and see para [0094], "This product can be described as continuously and optimally shifting building load to lower-priced hours. Initially, EnergyConnect will target very large cities that have (1) locational marginal prices (LMP) and deregulated retail markets for electricity or (2) existing time-of-use or real-time-pricing utility tariffs. EnergyConnect will then migrate this product to other large cities. Compensation for providing this service may come from a share of customers' energy savings, as reflected monthly in their utility or energy service provider (ESP) bill. There are several market development issues." and see para [0131]-[0132], "hese loads are also required to be manually interrupted within a 10 minute notice. The load, breaker status, and relay status must have real-time telemetry to ERCOT (through the QSE) installed. Loads qualified for the Responsive Reserve market are also automatically qualified for the Non-Spin market, Replacement and Balancing Energy Market. (2) Non-Spin Reserve: requires that interruptible loads be manually interrupted (e.g., opening a circuit breaker) within 30 minutes notice. The load must also have real-time telemetry installed. (3) Regulation Up and Down Service: requires that interruptible loads through automatic controls respond to signals provided by ERCOT to increase and decrease load while meeting rigorous performance monitoring criteria. The load must also have real-time telemetry installed. Loads qualified for Regulation Up and Down service are also qualified to provide Non-Spinning Reserve, Balancing Energy Services, and Replacement Reserves. (ERCOT systems do not yet accommodate loads of this type). (4) Balancing Energy Up: requires that loads be able to respond through manual or automatic operations to interrupt load within 10 minutes. The load must also have real-time telemetry installed. Loads qualifying for Balancing Energy Service are also qualified to provide Replacement service. If an interruptible load has been awarded an ancillary service capacity payment, that load may not be bid into the balancing energy market. (5) Replacement Reserve Service: loads that were planning to be on-line but not providing any other Ancillary Service.  In terms of a product description, providing ancillary services to market provides spinning reserves and load and frequency regulation. Such services can be reliably provided out of a large, diverse building portfolio. Such a portfolio will provide 1) size, e.g. NYISO requires that regulating resources provide at least 5 MW; 2) regulation-capable or variable speed motor loads; and 3) performance reliability. Nimble variable speed motors are much better suited to these services than are cumbersome power plants.");
wherein the said at least one market is an energy capacity market and said controlling step comprises controlling said components of each building to satisfy or offer to satisfy a need for energy supply capacity in said market in return for compensation (see para [0049], [0094], [0131]-[0132], showing controlling in the energy capacity market);
wherein the said at least one market is a spinning reserve market and said controlling step comprises controlling said components of each building to satisfy or offer to satisfy a need for spinning reserve energy in said market in return for compensation (see para [0049], [0094], [0131]-[0132], showing controlling in the spinning reserve market);
wherein the said at least one market is a frequency regulation market and said controlling step comprises controlling said components of each building to satisfy or offer to satisfy a need for frequency regulation in said market in return for compensation (see para [0049], [0094], [0131]-[0132], showing controlling in the frequency regulation market);
wherein the said at least one market is a load balancing market and said controlling step comprises controlling said components of each building to
satisfy or offer to satisfy a need for load balancing in said market in return for compensation (see para [0049], [0094], [0131]-[0132], showing controlling in the load balancing market).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Booucher with Brickfield, Drees and Crabtree because integrating specific markets enables commercial buildings to more effectively leverage market metrics (see Bocuher, para [0001]-[0004]).  
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for energy automation as taught by Boucher in the Brickfield, Drees and Crabtree combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624